Citation Nr: 0316029	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-11 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 50 percent disability evaluation for 
post-traumatic stress disorder. 

The Board notes that the veteran has withdrawn the issue of 
service connection for tinea pedis big right toe by a March 
2003 statement from the veteran and his representative.  
Thus, that issue is not before the Board.


FINDING OF FACT

Post-traumatic stress disorder is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2002 letter to the veteran, under a heading 
entitled "What Information or Evidence Do We Need From 
You," the RO requested the veteran to provide places and 
dates of treatment, and to complete an enclosed post-
traumatic stress disorder questionnaire.  Under a heading 
entitled "What Can You Do To Help With Your Claim," the RO 
also requested the veteran to provide it with copies of any 
private treatment records he might have in his possession, 
and to identify any additional information or evidence that 
the veteran would like the RO to obtain.

In the February 2003 statement of the case, the RO provided 
the veteran with the general rating formula for mental 
disorders.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2002 letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but the veteran had to provide enough 
information so that the RO could request the records from the 
appropriate person or facility.  The RO stressed that it was 
still the veteran's responsibility to make sure that the 
records were received by the RO.  Under a heading entitled 
"What Must the Evidence Show to Establish Entitlement," the 
RO stated that it would obtain any VA medical records or 
other medical records identified by the veteran, and that the 
veteran could also submit his own statements or statements 
from other people describing his physical or mental 
disability symptoms.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and VA treatment records.  In a September 2002 
statements, the veteran, through his representative, noted 
that his only place of treatment was at the Manhattan VAMC, 
and that there were no private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a December 1996 VA examination report, it was noted that 
the veteran had been unemployed since September 1996 and that 
he had done moving and storage for 27 years, and construction 
and motion pictures intermittently.  Time from employment was 
noted as lost for 4 months in 1975 for a herniorrhaphy.

In a July 3, 2002 VA Post-Traumatic Stress Disorder Clinic 
intake report, the veteran reported that his personality had 
changed after discharge, and that he had begun to experience 
nightmares, intrusive memories of combat, anxiety, rage, 
extreme startle response, extreme hypervigilance, avoidance, 
numbing, extreme distrust, survivor guilt, very poor 
concentration, and erratic job history.  The examiner noted 
that the veteran's symptoms intensified greatly after 
September 11, 2001.

In a July 31, 2002 VA outpatient treatment report, the 
veteran reported that certain situations and experiences 
acted as triggers for his post-traumatic stress disorder 
symptoms, including smells of Vietnamese food, riding on the 
subway during rush hour, and rain.  He reported that he was 
prone to lapse into these states while doing something as 
trivial as walking down the street, and could only alleviate 
his distress by stopping, looking in a store window, and 
focusing on the merchandise.  The examiner noted that at one 
point during the examination, the veteran became anxious 
because he felt himself beginning to have a flashback while 
discussing his experiences.  

The examiner noted that the veteran was neatly groomed and 
casually dressed.  He was awake and oriented to person, 
place, and time.  He initially presented as guarded, but was 
able to relax and engage more fully as he grew more 
comfortable.  The veteran reported that his mood was "so-
so."  His affect was appropriate, and his speech was of 
normal rate, volume, and rhythm.  Thought processes were 
logical.  He denied auditory hallucinations, visual 
hallucinations, suicidal ideations, and homicidal ideations.  
There was no evidence of psychosis.  Insight and judgment 
were good.

In an August 13, 2002 VA psychiatric evaluation report by Dr. 
F, the veteran reported problems with anger, survivor guilt, 
frequent flashbacks especially triggered by intense heat or 
rain, and an intense startle reaction.  When firecrackers 
went off at a party he was attending, he grabbed everyone at 
the table and forced them down to the ground, thinking it was 
an incoming bomb.  He reported that he hated crowds, taking 
the subway, and dealing with people.  He felt anxious about 
75 percent of the time.  His episodes of depression lasted 1 
to 2 weeks at a time, during which times he did not want to 
know or talk to anyone, felt drained with low energy, lost 
interest in yard work, bike riding, caring for his father's 
gravesite, and watching baseball or hockey.  He did not have 
a major change in appetite, but when depressed he slept 2 to 
3 hours per night instead of a usual 5 hours per night.  He 
did not feel hopeless or suicidal.  He denied any auditory or 
visual hallucinations or paranoid ideation beyond generalized 
mistrust.  He avoided thoughts and feelings about Vietnam, 
and avoided things that reminded him of the war, such as war 
movies.  He felt disconnected and alienated.  His GAF was 50.

In an August 19, 2002 statement signed by VA physician Dr. F, 
it was noted that the veteran had a full spectrum of post-
traumatic stress disorder symptoms, including rage and panic 
episodes, depression, impairment in thought processes to the 
point of paranoia, difficulty with dealing with day to day 
activities, and dissociative flashbacks with full-fledged 
hallucinations, including auditory, visual, and olfactory 
hallucinations.  The examiner also noted that the veteran had 
poor concentration, no tolerance for even minor stress, 
obsessive rituals in which he compulsively rechecked 
perimeters, and nightmares of combat, survivor guilt, and 
extreme isolation.  The examiner noted that the veteran was 
unable to work and had great difficulty with day-to-day life 
due to severe post-traumatic stress disorder symptoms.

In a September 2002 VA outpatient treatment report of a 
psychotherapy session, the veteran reported that he had had 
some mild post-traumatic stress disorder symptom relief but 
continued to be unable to manage his experiences at a level 
with which he was comfortable.

In an October 7, 2002 VA outpatient treatment report of a 
psychotherapy session, the veteran reported that he had been 
unable to come to the prior week's psychotherapy session 
because he could not bring himself to get on the train.  He 
stated that he became almost paralyzed with fear when he 
visualized the train and the people on it, especially because 
it was not the day he usually took the train.

In an October 21, 2002 VA outpatient treatment report of a 
psychotherapy session, the veteran reported that a picture 
had fallen while he was sleeping at home, and that the sound 
of the shattering glass brought back memories of incoming 
fire in Vietnam.  He reported graphic memories of specific 
events that had remained with him from the war.

In a November 6, 2002 VA outpatient treatment report of a 
psychotherapy session, the veteran noted that his experiences 
in combat had such a powerful effect on him that their 
ramification precluded him from doing certain jobs he had 
been interested in, including becoming a police officer.  The 
veteran made some insightful connections, including an 
observation that he would not have been able to join the 
police force because he would have had to wear a uniform and 
carry a gun, which he would not have been able to do.

In a November 2002 VA examination report, the veteran 
reported that he had not worked since 1996.  He reported that 
prior to September 11, 2001, he had avoided talking about his 
military experiences with others including his wife and 
family members.  He reported ongoing intrusive thoughts on a 
daily basis of his combat experiences.  He reported sleep 
disturbance, typically getting 2 to 3 hours of broken sleep 
per night, and nightmares once or twice per week.  He 
described an exaggerated startle response, including one 
occasion where a tire blew out on a nearby car, prompting him 
to instinctively dive behind another car for protection.  He 
also reported episodes of labile moods with screaming and 
yelling, as well as rage reactions.  When riding a train, he 
would not sit in order to be certain of a safe escape if that 
should be necessary.  He also reported using the stairs in 
order to avoid elevators.  Triggers of combat experiences 
included drinking a glass of water, which caused him to flash 
back to taking water from a canteen, and helicopters.  He 
complained of decreased memory for names of long-time 
acquaintances as well as recent events over the past five or 
ten years.  He had difficulty remembering portions of events 
involving combat experiences.  He experienced decreased 
concentration while reading over that interval as well.  He 
reported that he felt that the experience in Vietnam had 
drastically limited his potential to achieve things in life.  
He had resentment for those who he felt had achieved more 
than he had because they had not been healthy enough to be 
drafted or to enlist.  

The examiner noted that the veteran was alert, oriented, and 
cooperative throughout the examination.  He was casually 
dressed and well groomed.  There were no abnormal movements.  
His affect was neutral and appropriate.  Speech was within 
normal limits.  His thought process was organized, and 
thought content was essentially unremarkable.  He denied 
suicidal or homicidal ideations as well as hallucinations or 
delusions.  His insight and judgment appeared to be good.  
His GAF was 55.  The examiner noted that overall, the veteran 
was experiencing a mild to moderate degree of incapacity as a 
result of his symptoms of post-traumatic stress disorder.  
Moreover, the veteran's symptoms appeared to be increasing in 
severity in connection with recent events including September 
11th, as well as possibly the aging process.  He was capable 
of managing his affairs.

In a November 18, 2002 VA outpatient treatment report, the 
veteran stated that he was no better since the last visit but 
no worse.  His depression was moderate, and he was a little 
less hyper and nervous than on entry into the program.  The 
veteran reported no change in the pattern of post-traumatic 
stress disorder intrusive symptoms.  He was not suicidal or 
homicidal.  

In a December 2002 VA outpatient treatment report of a 
psychotherapy session, the veteran reported being proud that 
he was able to "take the train in the monsoon" in order to 
get to therapy, even though the experience triggered minor 
flashbacks.  He stated that he and his wife had decided not 
to decorate or send Christmas cards since they recently lost 
important people in their lives.  

In a January 6, 2003 VA outpatient treatment report of a 
psychotherapy session, the therapist noted that the veteran 
appeared more depressed than usual.  The veteran reported 
having had bad dreams about Vietnam as of late, which 
prevented him from getting necessary rest.  The therapist 
asked the veteran to do dream work, which they did.

In a January 27, 2003 VA outpatient treatment report of a 
psychotherapy session, the veteran reported no improvement 
but no worsening of his depression, anxiety, or post-
traumatic stress disorder symptoms.  The therapist noted that 
the veteran had been taking some steps forward, and had been 
considering taking cooking classes so that he could become a 
chef.  The veteran stated that he realized that he had been 
idle for years, and that he had decided to try to occupy his 
mind with things other than Vietnam.  

In a February 3, 2003 VA outpatient treatment report of a 
psychotherapy session, the therapist reported that the 
veteran had arrived very agitated, and informed the therapist 
that he was in dire straights regarding his financial 
situation and in his relationship with his wife.  The veteran 
reported that he continued to have regret for the way his 
life turned out after Vietnam.

In a February 24, 2003 VA outpatient treatment report of a 
psychotherapy session, it was noted that the veteran appeared 
to be in much better spirits than he had been recently.  He 
had taken his wife to dinner on Valentine's Day, where they 
had discussed important matters that had been straining their 
relationship.  He reported that he would be moving, per his 
wife's request, closer to his wife's aging father.  He stated 
that doing work around trauma and pain had helped him to see 
that relationships were give and take, and that this was 
something he could give his wife, just as she had given to 
him over the years.  He also reported that he was still 
having flashbacks, but was much better able to handle them 
than before.

In a February 2003 statement, the veteran asserted that he 
could not take public transportation and that he had panic 
attacks two to three times per week, and sometimes more.

In another statement from February 2003, the veteran asserted 
that the VA, in its evaluation of his post-traumatic stress 
disorder, "did not provide sufficient evidentiary weight," 
nor were the assessments by Dr. F, the psychiatrist and 
director of the Manhattan post-traumatic stress disorder 
unit, considered.  The veteran asserted that these documents 
showed that the veteran had impairment in thought process, 
panic episodes paranoia, flashback with hallucinations, no 
tolerance for minor stress, obsessive rituals with 
compulsiveness, and extreme isolation.  The veteran stated 
that although the examiner indicated that he had reviewed the 
claims file, the veteran's symptoms were simply reported as 
the veteran had told them to the examiner.  There was no 
reference to any of the veteran's treating records which were 
part of the claims folder at the time of the exam.  The 
veteran requested VA to reconsider the medical assessment of 
Dr. F from August 2002.

In a March 2003 statement, the veteran stated that he met the 
eligibility criteria for a 70 percent rating for post-
traumatic stress disorder, and that he was withdrawing the 
issue of service connection for tinea pedis for the big right 
toe.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for post-traumatic 
stress disorder.

The veteran is currently assigned a 50 percent disability 
evaluation for post-traumatic stress disorder.  In order to 
warrant a 70 percent disability rating, the next higher 
rating, the evidence of record must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  In the 
July 31, 2002 outpatient treatment report, the veteran was 
reported to be neatly groomed and casually dressed.  In the 
November 2002 VA examination report, he was reported to be 
casually dressed and well groomed.  This indicates an absence 
of neglect of personal appearance and hygiene.  As reported 
in the July 31, 2002 and November 18, 2002 VA outpatient 
treatment reports, and the November 2002 VA examination 
report, the veteran denied suicidal ideation.  In the July 
31, 2002 VA outpatient treatment report, speech was reported 
as of normal rate, volume, and rhythm.  In the November 2002 
VA examination report, speech was reported as within normal 
limits.  This indicates that his speech was not 
intermittently illogical, obscure, or irrelevant.  

Although it was mentioned in the August 19, 2002 statement 
from VA physician Dr. F that the veteran had obsessive 
rituals in which he compulsively rechecked perimeters, there 
was no other mention of these rituals in the remaining 
evidence of record, including the August 13, 2002 psychiatric 
evaluation report from Dr. F.  Regarding his ability to 
establish and maintain effective relationships, the veteran 
stated in the February 3, 2003 psychotherapy session report 
that he was in dire straights in his relationship with his 
wife, but in the February 24, 2003 psychotherapy session 
report he stated that he had taken his wife to dinner on 
Valentine's Day, where they had discussed important matters 
that had been straining their relationship.  He stated that 
he was moving, per his wife's request, closer to his wife's 
aging father, because relationships were give and take, and 
that this was something he could give his wife, just as she 
had given to him over the years.

There was no mention of spatial disorientation in the 
evidence of record.  Regarding judgment, thinking and mood, 
in the July 31, 2002 VA examination report, the veteran 
reported that his mood was "so-so."  He affect was 
appropriate, thought processes were logical, there was no 
evidence of psychosis, and insight and judgment were good.  
In the November 6, 2002 VA outpatient treatment report of a 
psychotherapy session, the examiner noted that the veteran 
was able to make some insightful connections, such as the 
observation that he could not have become a police officer 
after the war because he would not have been able to wear the 
uniform and carry a gun.  In the November 2002 VA examination 
report, the examiner noted that the veteran's affect was 
neutral and appropriate, thought process was organized, and 
thought content was essentially unremarkable.  Insight and 
judgment were good.  This evidence shows little deficiency in 
the areas of judgment, thinking, and mood.

Regarding impaired impulse control, in the July 3, 2002 VA 
Post-Traumatic Stress Disorder Clinic intake report the 
veteran reported that he had begun to experience rage.  In 
the November 2002 VA examination report, he reported episodes 
of labile moods with screaming and yelling, as well as rage 
reactions.  Regarding near-continuous panic or depression 
affecting ability to function independently, appropriately, 
and effectively, in the August 13, 2002 VA psychiatric 
evaluation report the veteran reported that his episodes of 
depression lasted 1 to 2 weeks at a time, indicating that 
they are not near-continuous.  Regarding the depression's 
effect on his ability to function, he noted that during 
episodes of depression he did not want to know or talk to 
anyone, felt drained with low energy, lost interest in yard 
work, bike riding, caring for his father's gravesite, and 
watching baseball or hockey.  In a February 2003 statement, 
the veteran indicated that he had panic attacks 2 to 3 times 
per week, and sometimes more.  Further, in the November 2002 
VA examination report, the examiner noted that the veteran 
was experiencing a mild to moderate degree of incapacity as a 
result of his post-traumatic stress disorder symptoms.  The 
episodes of depression also interfered with his sleep.  

In many of the psychotherapy session reports, and in the 
examination reports, the veteran reported flashbacks and 
intrusive thoughts of his Vietnam experiences, which occurred 
at any time, including just walking down the street, but were 
also triggered by rain, helicopters, and the smell of 
Vietnamese food.  He reported difficulty in taking the 
subway, and that he would become paralyzed with fear when he 
visualized the train and the people on it.  When he did ride 
the train, he would not sit in order to be certain of safe 
escape if that should be necessary.  In the December 2002 
outpatient treatment report, he reported being proud that he 
had been able to take the train "in the monsoon" in order 
to get to his therapy session that day, even though the 
experience triggered minor flashbacks.  In the February 23, 
2003 VA outpatient treatment report, the veteran reported 
that he was still having flashbacks, but that he was much 
better able to handle them than before.  

Also in the November 2002 VA examination report, the veteran 
stated that he had an exaggerated startle response; on one 
occasion he dove behind a car for protection when a tire blew 
out on a passing vehicle, and on another occasion, he forced 
everyone at a table down to the ground when firecrackers went 
off at a party.  Finally, Global Assessment Functioning 
Scores were 50 and 55 indicating serious impairment in social 
and occupational functioning.  

Although this evidence of record shows occupational and 
social impairment due to such symptoms as depression and 
panic triggered by flashbacks to Vietnam, the evidence does 
not show deficiencies in most areas such as family 
relationships, judgment, thinking, or mood.  The evidence 
showed a normal relationship with his wife, and normal 
judgment, thinking, and mood.  Regarding an occupational 
deficiency, in Dr. F's August 19, 2002 statement, it was 
noted that the veteran was unable to work due to severe post-
traumatic stress disorder symptoms.  However, in the December 
1996 VA examination report it was noted that the veteran had 
only been unemployed since September 1996, and that prior to 
that he had done moving and storage for 27 years, and 
construction and motion pictures intermittently.  Time from 
employment was noted as lost for only 4 months in 1975 for a 
herniorrhaphy.  Further, in the January 27, 2003 VA 
outpatient treatment report, the veteran noted that he 
realized that he had been idle for years, and that he had 
considered possibly taking cooking classes so that he could 
become a chef and try to occupy his mind with things other 
than Vietnam.  Finally, the Board finds the August 19, 2002 
statement of Dr. F, as discussed below, to be unreliable.

The Board notes that the veteran has asserted that the RO did 
not consider the August 2002 statement of VA physician Dr. F.  
In the August 19, 2002 statement, Dr. F noted that the 
veteran had rage, panic episodes, and depression.  These 
symptoms have been discussed above.  Also in that statement, 
Dr. F noted that the veteran had full-fledged hallucinations, 
including auditory, visual, and olfactory hallucinations.  
However, in his August 13, 2002 VA psychiatric evaluation 
report, Dr. F noted that the veteran denied any auditory or 
visual hallucinations.  Further, the veteran also denied 
hallucinations in the July 31, 2002 VA outpatient treatment 
report and the November 2002 VA examination report.  Dr. F 
also noted in his August 19 statement that the veteran had 
impairment in thought processes to the point of paranoia.  
However, in his August 13 report, Dr. F noted that the 
veteran denied paranoid ideation beyond generalized mistrust.  
Further, as has been discussed above, the July 31, 2002 VA 
examination report noted that the veteran's thought processes 
were logical, there was no evidence of psychosis, and insight 
and judgment were good, and in the November 2002 VA 
examination report, the veteran's thought process was 
organized, and thought content was essentially unremarkable.  
The Board finds the July 31, 2002 and November 2002 VA 
examination reports more probative than the statements of Dr. 
F, which are contradictory and thus unreliable.  Although Dr. 
F's August 19, 2002 statement listed "a full spectrum of 
post-traumatic stress disorder symptoms," and concluded that 
the veteran was unable to work and had great difficulty with 
day-to-day life due to severe post-traumatic stress disorder 
symptoms, the Board finds the numerous VA outpatient 
treatment reports, which record actual clinical visits, more 
probative than the August 19, 2002 statement of Dr. F, which 
is contradictory to actual clinical findings of Dr. F as 
reported in his August 13, 2002 psychiatric evaluation of the 
veteran.

Although the veteran has asserted that he has met the 
eligibility criteria for a 70 percent rating for post-
traumatic stress disorder, he has not brought forth evidence 
of occupational and social impairment with deficiencies in 
most areas, such as work, family relationships, judgment, 
thinking or mood.  He did not have suicidal ideation, 
illogical, obscure, or irrelevant speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  Although he did have near-continuous panic 
affecting his ability to take public transportation, and he 
did have episodes of depression affecting his ability to 
enjoy day-to-day activities such as yard work, bike riding, 
watching sports, and social interaction, these symptoms are 
not sufficient to meet the full list of eligibility criteria 
for a 70 percent disability rating.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for post-traumatic 
stress disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the February 2003 statement of the 
case, found that the evidence did not show that this case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

